EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Holthus (587-887-9997) on 11 March 2021.

The application has been amended as follows: 
Please note that independent claim 1 has been amended by Applicant on 5 March 2021 to add the emulsifying surfactant but still excludes the bracketed –OH with respect to X4 of the imidazoline/formula V, in the 3rd-to-last line.
Please also note the other locations where Applicant is also using brackets to delete claim language (in claim 2, removing the imidazoline/formula V clause, and also modifying the k in the (b) phosphate ester/formula IV clause in the 5th-to-last line).  
About the recommended use of brackets and striking through, Applicant may see MPEP 608.01(q) (“The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters”).
That is, claim 1 should recite:
“1. (Currently Amended) A hydraulic fracturing fluid for treating subterranean formations comprising a water-in-oil emulsion comprising an aqueous solution, an oil, and a first surfactant, wherein the first surfactant comprises: 
a 4-mole or higher ethoxylate of a fatty amine represented by formula I:

    PNG
    media_image1.png
    92
    215
    media_image1.png
    Greyscale

wherein R1 is a saturated or unsaturated, branched or straight chain, substituted or unsubstituted hydrocarbyl group having from 12 to 18 carbon atoms; and
    PNG
    media_image2.png
    47
    212
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    45
    206
    media_image3.png
    Greyscale
, wherein a and b are each integers independently ranging from 2 to 15 and 
an emulsifying surfactant comprising an imidazoline represented by formula V: 

    PNG
    media_image4.png
    119
    304
    media_image4.png
    Greyscale

wherein X4 is one of the following: -NH2,
    PNG
    media_image5.png
    60
    112
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    59
    103
    media_image6.png
    Greyscale
; and R5  is a saturated or unsaturated, branched or straight chain, substituted or unsubstituted hydrocarbyl group having from 9 to 17 carbon atoms.”

Election/Restrictions
Claims 1-9 and 18-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 13-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Accordingly, claims 1-10 and 13-22 are allowed.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 5 March 2021 have remedied the 112 deficiencies in line with the Office’s suggestions.  Accordingly, these are rendered moot.
The Amendments now require in all claims either wherein the water-in-oil emulsion comprises the 4-mole or higher ethoxylate of a fatty amine of formula I and the imidazoline of formula V with an amine, amide, or ester but not a hydroxy (claim 1), or wherein the water-in-oil emulsion comprises the 4-mole or higher ethoxylate of a fatty amine of formula I, the imidazoline of formula V, and a phosphate ester of ethoxylated alcohol or alkylphenol of formula IV (claim 18). 
There is no Prior Art of record that suitably discloses or teaches these particular emulsions compositions.  Although fatty amine ethoxylates; alkyl imidazolines; and ethoxylated alcohol or alkylphenol phosphate ester are each generally known, there is no teaching that would suitably motivate one of ordinary skill in the art to combine these particular types of each as claimed in either particular combination.  Only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674